Citation Nr: 1226193	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-45 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable evaluation for injury residuals of the right leg, to include atrophy of the right gastrocnemius muscle.

2.  Entitlement to an initial compensable evaluation for a left scrotal mass (claimed as pain and edema of the left testicle).

3.  Entitlement to service connection for arthritis, bursitis, and/or rheumatism of the right hand.

4.  Entitlement to service connection for arthritis, bursitis, and/or rheumatism of the left hand.

5.  Entitlement to service connection for arthritis, bursitis, and/or rheumatism of the right shoulder, to include tendonitis of the rotator cuff and impingement syndrome.

6.  Entitlement to service connection for left thumb trauma residuals.

7.  Entitlement to service connection for a cervical spine condition, to include radiculopathy.

8.  Entitlement to service connection for arthritis, bursitis, and/or rheumatism of the left ankle, to include residuals of tendonitis and sprain.

9.   Entitlement to service connection for right leg fracture residuals/pain, to include as secondary to a coronary bypass graft.

10.  Entitlement to service connection for residuals of mumps, to include the inability to produce testosterone, to include as secondary to a head trauma.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a heart condition secondary to hypertension, to include sinus arrhythmia and a myocardial infarction, status-post coronary bypass graft surgery.

13.  Entitlement to service connection for a head trauma.

14.  Entitlement to service connection for erectile dysfunction, to include as secondary to head trauma and/or hypertension.

15.  Entitlement to service connection for insomnia as secondary to head trauma.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1985.

This appeal arose before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA), Regional Office (RO).

The issues of entitlement to an initial compensable evaluation for the residuals of an injury to the right gastrocnemius muscle and entitlement to service connection for the residuals of a head trauma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left scrotal mass is manifested by no more than the atrophy of one testis.

2.  Arthritis, bursitis, and/or rheumatism of the right hand is not related to any event of service, nor were any degenerative changes present to a compensable degree within one of the Veteran's discharge from service.

3.  Arthritis, bursitis, and/or rheumatism of the left hand is not related to any event of service, nor were any degenerative changes present to a compensable degree within one of the Veteran's discharge from service.


4.  Arthritis, bursitis, and/or rheumatism of the right shoulder, to include tendonitis of the rotator cuff and impingement syndrome is not related to any event of service nor were any degenerative changes present to a compensable degree within one year of separation from service.

5.  Left thumb arthritis is not related to any event of service, nor were any degenerative changes noted to a compensable degree within one year of service.

6.  Cervical spine degenerative changes have been related to the Veteran's period of service.

7.  The Veteran has no chronic left ankle disorder, to include arthritis, bursitis, and/or rheumatism, or tendonitis that has been related to any event of service.

8.  The Veteran does not have any right leg fracture residuals and/or pain that have been related to any event of service, and no degenerative changes in the right leg were present to a compensable degree within one year of his discharge.

9.  The Veteran has no chronic residuals of mumps.

10.  The Veteran's hypertension is not related to any event of service, and did not manifest to a compensable degree within one year of his separation.

11.  The Veteran's coronary artery disease, to include a myocardial infarction, status post coronary artery bypass graft surgery, is not related to any event of service, and did not manifest to a compensable degree within one year of his separation; nor is it not related to any service-connected disorder.

12.  The Veteran's erectile dysfunction is not related to any event of service, and is not related to any service-connected disorder.

13.  The Veteran does not have insomnia related to any event of service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the service-connected left scrotal mass have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.2, 4.3, 4.20, 4.31, 4.40, Diagnostic Code (DC) 7523 (2011).

2.  Arthritis, bursitis, and/or rheumatism of the right hand was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2011).

3.  Arthritis, bursitis, and/or rheumatism of the left hand was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2011).

4.  Arthritis, bursitis, and/or rheumatism of the right shoulder, to include tendonitis of the rotator cuff and impingement syndrome was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2011).

5.  Left thumb arthritis was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2011).

6.  Cervical spine degenerative changes were incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

7.  A chronic left ankle disorder was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303(b), 3.304 (a) (2011).

8.  Right leg fracture residuals and/or pain was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2011).

9.  Chronic mumps residuals were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303(b), 3.304 (a) (2011).

10.  The Veteran's hypertension was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a) (2011).

11.  The Veteran's coronary artery disease, to include a myocardial infarction, status post coronary artery bypass graft surgery, was not incurred in or aggravated by service, was not related to any service-connected disorder, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (a), 3.310(a) & (b) (2011).

12.  The Veteran's erectile dysfunction was not incurred in or aggravated by service, nor is it related to any service-connected disorder.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a) & (b) (2011).

13.  Insomnia was not incurred in or aggravated by service, nor is it related to any service-connected disorder.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a) & (b) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in January 2008.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in February 2008, with a January 2009 addendum, and in August 2010.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2011).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).

Increased evaluations

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as here, entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, hypertension, and cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2011).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.



Factual background and analysis

Increased rating, left scrotal mass

The Veteran has claimed that the service-connected left scrotal mass causes pain.  He also asserts that swelling is still present.  As a consequence, he believes that an increased disability evaluation is warranted.

By way of history, the service treatment records indicated that the Veteran was treated for pain and swelling of the left testicle in September 1983.  A varicocele was diagnosed.  There was no further treatment noted.

The Veteran was afforded a VA examination in February 2008.  It was noted that he still had a left scrotal mass, for which he had had no treatment since service.  He commented that he would have pain/sensitivity for about 2 to 6 hours approximately once every six months, which then resolved.

Another VA examination was performed in August 2010.  The Veteran specifically denied having any left scrotal mass, although he discussed a "growth" on the right testicle. He did not refer to any other genitourinary symptoms.  The objective examination found no evidence of pain, discomfort, or swelling of the left side of either his scrotum or his testicle.  The left testicle was normal in appearance, as was the left scrotum.  The assessment was of no left scrotal mass on examination.

The Veteran's service-connected left scrotal mass is rated by analogy under Diagnostic Code (DC) 7523 (2011).  This notes that complete atrophy of one testis warrants a noncompensable evaluation.  A 20 percent evaluation requires complete atrophy of both testes.

After a careful review of the evidence of record, the Board finds that entitlement to a compensable evaluation is not justified.  The objective examinations have not demonstrated atrophy of both testes as a result of the service-connected left scrotal mass at any time during the appellate period.  While the Board acknowledges the Veteran's complaints of intermittent pain and swelling, the evidence simply does not show that he has atrophy of both testes.  There is also no objective evidence that any other genitourinary disorders are related to this scrotal mass; thus, the provisions 38 C.F.R. § 4.115a are not for application.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular consideration

The Board has also considered the potential application of various other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and is therefore found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary of Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left scrotal mass is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


Service connection

Arthritis, bursitis, and/or rheumatism of both hands

The Veteran has claimed that he has an inflammatory disease, arthritis, bursitis, and/or rheumatism of both hands.  For administrative convenience, both hands will be discussed together.  He has complained of pain and tenderness in both hands, which he relates to his service.

The service treatment records indicate that the Veteran had sustained a small puncture wound to the left index finger caused by a fish hook.  The wound was cleaned and dressed.  There was no further treatment noted for this injury, nor were there any other complaints concerning his hands noted in the service treatment records.  At the time of the January 1985 separation examination he had no musculoskeletal complaints and the objective examination was within normal limits.

The first post-service reference to the hands was made in August 1990, at which time the Veteran reported pain/tenderness in the left forearm and hand.  No gross deformity was noted and there was no pain on palpation of the bony landmarks at the shoulder, elbow, wrist, and hand.  There was some tenderness over the antecubital fossa over the belly of the flexor musculature.  He had full range of motion of all joints, without pain.  However, there was some weakness on flexion and extension of the wrist, as well as some flexor weakness at the elbow.  The Tinel's and Phalen's tests were negative and there was normal capillary refill.  The assessment was probable tendonitis.  

In February 1992, the Veteran complained of right hand numbness after doing a lot of carpentry work.  He described numbness at night and parethesias during the day.  An examination revealed no thenar weakness and 2+ and equal reflexes at the biceps, triceps, and brachioradial muscles.  Pinprick sensation in the index fingers was diminished.  The Phalen's and Tinel's tests were positive.  The assessment was likely carpal tunnel syndrome due to overuse.  On October 7, 1992, he complained that, on rare occasions, the left little finger and both ring fingers would get numb.  He noted that three months before, after reporting some right hand numbness, he had been given a brace.  The objective examination of the hands was essentially normal, except for a mild tremor of the left hand when his arms were outstretched.  It was felt that the pain was a musculoskeletal problem, likely originating in the shoulder.  In November 2007, he again reported occasional right hand numbness.

A VA examination was conducted of the Veteran in February 2008.  He reported that he had had pain across the metaphalangeal and proximal interphalangeal joints for over 10 years.  He also stated that his hands would occasionally swell and could get stiff.  The objective examination noted painless, full range of motion.  Arthritis of various finger joints was diagnosed.  However, the examiner commented that there was nothing in the service treatment records to which to attribute this disorder.

After a careful review of the evidence of record, it is found that entitlement to service connection for arthritis, bursitis, and/or rheumatism of both hands has not been established.  The evidence does note that there is a current diagnosis, namely arthritis of various joints of the fingers of both hands.  However, there is no indication that this disorder was present in service or was found to a compensable degree within one year of his discharge from service (that is, by February 1986).  The first diagnosis of arthritis was not noted in the record until the 2008 VA examination.  The examiner commented that there was no evidence of any injury in service to which this diagnosis could be attributed.  While there was a notation of a puncture wound to the left index finger caused by a fish hook, there is no indication that this injury resulted in the development of a chronic disorder.  This conclusion is supported by the negative separation examination and by the lack of any complaints concerning the hands until, at the earliest, 1990, when tendonitis was suspected.  The Board notes that the passage of time can be taken into consideration in determining whether a chronic disorder developed as a result of an injury sustained in service.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

There has also been some suggestion that the Veteran has carpal tunnel syndrome; again, the service treatment records do not show the presence of this disorder.  Interestingly, however, there is no objective evidence, such as nerve conduction studies or EMGs that definitively diagnose this condition.  Probable tendonitis has also been referred to.  Significantly, neither condition was referred to during the February 2008 VA examination of the hands.  Since there are no confirmed diagnoses, the Board cannot conclude that these disorders are currently present.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for these disorders has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  

Significantly, there is no evidence of record, other than the Veteran's statements, that his current hand complaints are related to his period of service.  There is no competent opinion of record that provides for such a relationship.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or diagnosis of his hand complaints.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Right shoulder

The Veteran has contended that he suffers from a right shoulder disorder that had its onset in service.  His service treatment records show that he was seen on September 10, 1973 with a complaint of pain in the right shoulder in certain positions, which had been a problem for a long period.  He had pain on rotation that occurred posteriorly and which shot down the arm.  There was no point tenderness and an x-ray was negative.  The impression was bursitis.  He was seen one week later with continuing complaints of pain along the posterior aspect of the glenohumeral joint with rotation.  The shoulder joint looked normal on x-ray.  He was given a shot of Prednisone in the shoulder joint.  On September 24, he reported that he had the same problem with pain; the injection had temporarily helped.  On October 9, 1973, he returned with complaints of a great deal of pain on exercising.  He noted that his pain had been relieved by a Prednisone but had returned following vigorous exercise over the weekend.  On October 11, 1973, he was placed on light duty and was excused from physical training.

On January 18, 1974, the Veteran complained of increased painful motion.  The examination noted that he was tender around the acromion and bicipital groove and that external rotation was painful.  There was no pain on stress or stretch of the biceps, nor was there tenderness/pain in the triceps.  The impression was subacromion bursitis.  On February 15, 1974, he was noted to have a long history of right shoulder pain.  He had been treated with steroid shots and oral medications, without result.  On March 12, 1974, while he had mild tenderness over the posterior joint aspect, he had full range of motion.  There was joint deformity and an x-ray was within normal limits.  The impression was intermittent right rotator cuff tendonitis.  

A June 13, 1983 service treatment record noted the Veteran's five year history of right scapula pain.  This pain was radiating in nature and had its first onset after lifting something heavy.  At the time of the January 1985 separation examination, he made no complaints about the right shoulder and the objective examination noted a normal musculoskeletal system.

Following service, the Veteran was treated on November 13, 1995 after he had slipped on ice; he stated that he had reached out with his right hand to break his fall and that he had had pain in the shoulder ever since.  An x-ray noted a prominent inferior humeral head osteophyte, as well as a smaller inferior osteophyte on the glenoid.  There were no traumatic or destructive bone changes present.  The impression was questionable tendonitis.  On November 29, he continued to complain of pain on abduction, along with some weakness.  An arthrogram was performed and the findings were consistent with a small rotator cuff tear.  He underwent surgical repair in December 1995.  By April 1996, after undergoing physical therapy, he had displayed full range of motion and good strength.  A private x-ray from October 2005 found degenerative joint disease (DJD) of the right acromioclavicular and glenohumeral joints.

A November 2007 VA treatment note revealed the Veteran's complaints of right upper extremity pain.  His past rotator cuff tear was noted.  He displayed decreased abduction, with decreased external and internal rotation.  There was diffuse tenderness to palpation over the shoulder muscles, as well as tightness over the superior shoulder muscles.

The Veteran was afforded a VA examination in February 2008.  He stated that he had pain once or twice a week, that lasted anywhere from 30 minutes to 4-5 hours.  Between these flares, he had continual mild discomfort.  His 1995 fall was noted, following which he had rotator cuff surgery.  However, the Veteran commented that he had had right shoulder pain prior to this fall.  The examination noted pain at the end points of all motions.  After reviewing the claims folder, the examiner stated that the Veteran had had bursitis in service, which is a disorder that usually resolves; the service treatment records indicated that he had not had a chronic right shoulder condition.  His rotator cuff tear had occurred after a 1995 fall.  Therefore, no relationship was found between the Veteran's current complaints and those made in service.

After a careful review of the claims folder, the Board has determined that service connection for a right shoulder condition has not been established.  There is no doubt that the veteran currently has a right shoulder disorder; thus, the presence of a current disability has been established.  There is also evidence of treatment in service for bursitis, thus demonstrating the in-service occurrence of a disease and/or injury.  However, the evidence of record does not show a relationship between the bursitis treated in service and his current shoulder disorder.  Of particular note is the 2008 VA examiner's opinion that noted that the bursitis for which the Veteran was treated was a self-limiting disorder that had resolved by his separation from service.  This conclusion is supported by the service treatment records that noted no complaints referable to the right shoulder at the time of the Veteran's discharge examination, as well as the objective VA examination, which found no musculoskeletal defects, as well as the absence of any complaints about the right shoulder until 1995, some 10 years after his release from service.  See Maxson, supra.  Significantly, the 1995 complaints were made after a fall that had resulted in a rotator cuff tear.  While the Veteran stated that he had had right shoulder pain prior to this fall, this is not supported by the evidence of record, which shows no complaints about this shoulder between 1985 and 1995.  The Veteran has presented no compelling evidence to refute the opinion proffered by the 2008 VA examiner.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is certainly competent to testify as to his complaints of right shoulder pain, there is no evidence that he has the expertise to render an opinion as to the cause of these complaints.  

In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Left thumb

The Veteran has asserted that he currently has a disorder of the left thumb that he relates to an injury sustained in service.  His service treatment records show that on September 13, 1978 he struck the left proximal interphalangeal joint seven days before; some swelling was still present.  An x-ray was normal and the diagnosis was contusion.  On February 26, 1982, he hit his thumb with a hammer, causing blood to pool under the nail.  An x-ray was negative.  The assessment was sprain of the thumb.  At the time of his January 1985 separation examination, he made no reference to his left thumb and the objective examination revealed no musculoskeletal abnormalities.  

The Veteran was examined by VA in February 2008.  He complained of intermittent pain in the thumb at the MP joint.  He could reproduce the pain with movement.  He denied experiencing flare-ups and stated that his activities were not limited.  The objective examination noted no tenderness, swelling, or deformity.  He displayed painless full range of motion.  The assessment was of mild DJD of the MCP joint; the examiner opined that this was not related to the Veteran's in-service injuries that had involved the PIP joint and the nail.

After a careful review of the evidence of record, it is found that entitlement to service connection for the residuals of a left thumb injury has not been established.  In the instant case, there is clear evidence that the Veteran had suffered two injuries to the left thumb in service, one involving the PIP joint and the other involving the thumb.  Therefore, there is no doubt that he had suffered an injury in service.  He has also been diagnosed with DJD of the MCP joint, thus demonstrating the existence of a current disability of the thumb.  However, the evidence does not support a finding that the currently diagnosed MCP DJD is related to the injuries sustained in service.  In fact, the VA examiner had unequivocally stated that the current DJD was not related to the in-service injuries since the DJD involved a joint not injured during service.  Therefore, service connection on a direct basis cannot be granted.  Nor is there any indication that DJD of the PIP joint, the joint injured in service, was noted in service; nor is there any evidence that DJD of this joint manifested to a compensable degree within one year of his separation from service.  Rather, there is no evidence that the Veteran has DJD of the PIP joint.  Significantly, the Veteran has not presented any evidence that would tend to refute the opinion offered by the VA examiner.  

As noted, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is certainly competent to testify as to his complaints of left thumb pain, there is no evidence that he has the expertise to render an opinion as to the cause of these complaints.  

In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Cervical spine

The Veteran has claimed that he suffers from a neck disorder that began in service.  His service treatment records note that, at the time that he was being seen for right shoulder complaints, an x-ray performed on September 17, 1973 had found a question of narrowing of the cervical vertebrae.  The report of this x-ray stated that there was a very slight posterior osteophyte formation at C3-4 and C4-5 neural foramina level on the left side.  It was not significant enough to cause any impingement upon the neural foramina.  On August 12, 1984, he reported back pain on respiration and movement that extended from the neck to the middle of the back under the shoulder blade on the right side.  He described the pain as sharp in nature.  He was able to move the neck and the back.  He could bend forward with pain, although there was no tingling; sensitivity to touch was also present.  The assessment was muscle spasm.  At the time of the January 1985 separation examination, he made no mention of any neck complaints and the objective examination found no musculoskeletal defects.

Following service, the Veteran was seen in October 1992 with complaints of left arm, shoulder, and neck pain and weakness.  He stated that these problems had begun over the summer when playing softball.  Moving his neck to the left would produce some neck pain. Two to three times a year, he would have severe left-sided neck pain, scapular, and arm pain that would take his breath away (he noted that he had gone to the emergency room concerned that he was having a heart attack).  An x-ray revealed C5-6 and 6-7 narrowed interspaces with some mild osteophytes posteriorly and anteriorly; it was not thought that the neuroforaminal space was narrowed.  

A November 2007 VA outpatient treatment note found no real neck pain except at the very base of the neck, across the shoulder blades.  This was described as feeling like very tight muscles.  Left and right lateral rotation was limited by 30 degrees.  

The Veteran was examined by VA in August 2008.  He claimed that he had injured his neck at the same time that he had reportedly injured his head in 1966.  He noted that he had had pain two to three times per week, which was a "nerve-like" pain along the posterior neck.  This would radiate into the shoulder and the arm.  The objective examination found no spasms, but noted slight tenderness of the right lower cervical paraspinal muscles.  Range of motion was slightly decreased with pain at the end point of all movement.  The assessment was cervical spine DJD and degenerative disc disease (DDD), which the examiner stated was not related to service.  It was commented that there was no evidence of a chronic condition in service, only acute muscular strains.  It was further noted that any neck condition present had not begun until 1992.

After a careful review of the evidence of record, the Board finds that, after resolving all reasonable doubt in the Veteran's favor, service connection for a cervical spine disorder is justified.  The evidence clearly establishes that the Veteran suffers from a current neck disorder, namely DJD and DDD of the cervical spine, manifested by osteophyte formation.  Thus, the requirement that a current disability be present has been established.  He was also treated for neck complaints in service, at which time there were x-ray findings of osteophyte formations; therefore, a disease process was present in service.  The question in this case revolves around whether the current disability is etiologically related to the disease noted in service.  While the VA examiner had opined that there was no relationship between the current DDD and DJD and the Veteran's period of service, the Board finds the examiner's characterization of the in-service complaints as "just acute muscular strains" is not consistent with the service treatment records.  These records had shown x-ray evidence of osteophyte formations in the cervical spine, the same findings as shown on current examination.  Since osteophytes, defined as an abnormal bony outgrowth or excrescence (see Dorland's Illustrated Medical Dictionary, 27th Edition, page 1200 (1998)) were present in service, and given that the formations are still present, and in light of the current diagnosis of DJD, which is manifested by bony abnormalities ((see Dorland's Illustrated Medical Dictionary, 27th Edition, page 1197 (1998)), and DDD, the Board finds it is more likely that the condition first noted in the service treatment records was an early manifestation of the now-diagnosed cervical spine DJD and DDD. Therefore, the Board finds that the preponderance of the evidence supports the Veteran's claim and service connection for a cervical spine disorder is warranted.

Left ankle

The Veteran has alleged that he has a left ankle disorder that he states is related to an injury sustained in service.  His service treatment records indicate he was seen on September 4, 1975 after spraining his ankle.  He was tender over the peroneus longus tendon secondary to an eversion sprain.  The impression was tendonitis of the Peroneus longus, for which he was given Indocin.  On January 25, 1976, he injured the left ankle while stepping down in inversion.  He stated that he had had chronic pain and stiffness since the injury.  A course of Indocin provided some relief.  Inversion produced pain to the lateral foot at the talo/cubital joint.  A physical examination performed on February 26, 1976 noted limited dorsiflexion and mild equinas.  An x-ray was unremarkable.  The examiner noted an altered gait due to equinas and pain due to possible early arthritic changes.  At the time of his January 1985 discharge, the Veteran made no complaints about the left ankle and the objective examination found no musculoskeletal abnormalities.

Following service, the Veteran was seen in November 1988 after a fall from a motorcycle.  He had several small, healing, puncture wounds to the left tibia.  There was slight erythema, but no calf tenderness.  An x-ray was normal.  Another x-ray dated in November 1989 was also negative for any ankle abnormalities.  

The Veteran was afforded a VA examination in August 2008.  He claimed that he had ankle pain and restrictions.  The objective examination, however, found painless full range of motion.  The assessment was of a normal left ankle.

After a careful review of the evidence of record, it is found that entitlement to service connection for a left ankle disorder has not been established.  While the service treatment records do show that the Veteran sprained his ankle on two occasions in service, there is no objective evidence of the presence of a current disability.  In this regard, x-rays obtained in 1988 and 1989 were negative and the February 2008 found the ankle to be normal.   Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for an ankle disorder has not been established.  See Brammer, supra.

Moreover, at the time of the August 2008 VA examination, the Veteran had reported complaints of pain; the objective examination, however, found no evidence of any underlying pathology.  Pain alone, absent any underlying pathology, is not subject to service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part, sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Right leg fracture residuals/pain

The Veteran has contended that he suffers from the residuals of a right leg fracture sustained in service.  His service treatment records indicate that he was seen on September 16, 1983 for complaints of right patella and general right leg pain.  He stated that the original injury had occurred on September 6; he had been on no weight-bearing status since that injury.  The objective evaluation found full range of motion of the right lower extremity, with no gross swelling and no fracture noted on x-ray.  During September 1983, he was treated for a right ankle sprain; however, there was no reference to any leg fracture.  By the end of September, he was still complaining of a sore leg; he was noted to have suffered a severe right ankle sprain.  On October 6, 1983, he reported persistent pain from the right mid-thigh to the ankle, with medial ankle edema noted.  The objective examination noted a positive Homan's sign, with pain on palpation of the calf.  The assessment was muscle contusion, rule out deep thrombophlebitis.  A follow-up note dated October 19, 1983 referred to the Veteran's previous injury; he had fallen through the rigging of a sailboat and had been hung by his right leg, at the knee and thigh.  Since that time, he had had persistent pain (there was also atrophy of the gastrocnemius muscle, which is already service-connected).  He had tenderness medially and laterally at the ankle and the knee was minimally tender.  It was noted that no orthopedic problem of either the knee or the ankle could be identified.  However, he did have very tender deep veins within the right calf; it was felt that his condition was secondary to deep vein thrombosis (DVT) of the right calf.  It was determined that he should be seen by an internist for possible anti-coagulation therapy.  The following day, the Veteran underwent a venogram that showed patent deep and superficial venous systems.  He was shown how to tape the ankle to avoid eversion and inversion sprains, which appeared to alleviate his problem quite well.  

On November 3, 1983, the Veteran reported to the orthopedic clinic with complaints of a swollen right ankle; there was tenderness over the medial malleolus.  He displayed decreased range of motion secondary to pain and was tender over the medial side of the right ankle.  The assessment was severe ankle sprain.  By the 8th, he still had pain and swelling, although he had good results with a boot.  The ankle was taped and he was advised to keep his weight off the ankle.  He was also to avoid running and prolonged standing or walking.  By November 21, 1983, he still had chronic right leg pain, for which he was granted a further four weeks of convalescent leave.  At the time of his January 1985 discharge examination, he referenced no right leg complaints, and the examination of his musculoskeletal system was normal.

Following his release from service, the Veteran was seen in June 1988 with complaints of right ankle pain since the previous weekend, when he had stepped into a pool and hit the bottom "real hard."  He stated that he had heard something "crunch."  He stated that the ankle would stiffen over night.  He stated that he had a history of a fracture in 1985.  Motor strength and neurological examinations were within normal limits.  An x-ray noted early arthritis.

VA outpatient treatment records developed between 2005 and 2007 noted that the Veteran was seen for complaints of leg swelling; a February scan showed no evidence of DVT.  He continued to have leg swelling in April 2006, which was thought to possibly be related to high doses of pain killers.  On November 7, 2007, he reported with complaints of severe problems with his right leg.  He stated that he  had fractured his right leg in service, an injury that they failed to diagnose in service.  He described having a hot, achy pain.  He had hyperplasia to pin prick and decreased perception of heat and cold in the right lower extremity.  On November 15, 2007, he had a bilateral Doppler venous ultrasomography that was normal.

VA examined the Veteran in February 2008.  After examining the Veteran and reviewing the evidence of record, the examiner opined that his right leg pain was due to vein harvesting for his coronary bypass graft surgery.  His pain seemed to be related to the scar. 

After a careful review of the evidence of record, it is found that entitlement to service connection for the residuals of a right leg fracture is not warranted.  While there is no doubt that the Veteran injured his right leg when he fell and became entangled in the rigging of a sailboat, there is no indication that he fractured his leg at that time.  In fact, the only residual attributed to this injury is atrophy of the gastrocnemius muscle, for which the Veteran is already service-connected.  There had been some concern, given persistent complaints of right leg pain, that he had suffered some venous compromise as a result of this injury; however, objective testing ruled out any such disorder.  The Veteran has also been noted to have residuals of severe right ankle sprains, which is also currently service-connected.  Significantly, his right leg was noted to be normal at the time of his January 1985 discharge examination, suggesting that any complaints had resolved.  This conclusion is supported by the absence of any right leg complaints until 2007; this lapse in the evidentiary record again supports the conclusion that any in-service complaints had resolved and had not resulted in the onset of a chronic disability.  See Maxson, supra.

The Veteran has continued to report right leg pain, stating that the military had failed to find the fracture at the time of his fall from the rigging.  However, a VA examination conducted in February 2008 found no evidence any fracture residuals of the right leg; rather, his current complaints of leg pain were attributed to the scar resulting from vein harvesting for his coronary bypass graft surgery.  Therefore, there is no evidence that his current leg pain is related to his period of service.  Finally, the Veteran has stated that his right leg complaints are related to his coronary artery bypass graft surgery.  However, as is explained further below, the Veteran's coronary artery bypass graft, needed to treat a total occlusion of the right coronary artery, is not service-connected.  Therefore, although he does have pain at the site of the graft surgery, service connection cannot be granted on a secondary basis since the underlying cause of the pain, the graft surgery, is not service-connected.  See 38 C.F.R. § 3.310 (a) & (b).

As noted, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is certainly competent to testify as to his complaints of right leg pain, there is no evidence that he has the expertise to render an opinion as to the cause of these complaints.  

In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Mumps residuals

The Veteran has claimed that he suffers from the residuals of mumps, to include the inability to produce testosterone that began in service.  He also believes that a head trauma experienced in service played some causative role in the mumps residuals.

The service treatment records indicate that the Veteran was seen for possible mumps on August 7, 1975.  A diagnosis of mumps was never definitively made.  There were no further complaints of or treatment for mumps in the remainder of the service treatment records.  The January 1985 separation examination noted no residuals or complaints about mumps.

The evidence developed after service shows no complaints of or treatment for any disability related to mumps, to include the inability to produce testosterone. 

After a careful review of the evidence of record, it is found that entitlement to service connection for the residuals of mumps has not been established.  While the service treatment records made one brief reference to the possibility of mumps, there is no objective evidence of the presence of a current disability that has been etiologically related to this disease.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for the residuals of mumps has not been established.  See Brammer, supra.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is certainly competent to testify as to his complaints, there is no evidence that he has the expertise to render an opinion as to whether he suffers from a current disability related to mumps.  Nor does he have the expertise to render an opinion as to whether a head trauma sustained in service would have played any causative role in mumps residuals (which, again, have not been shown to be present).

In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hypertension

The Veteran claims that he suffers from hypertension that had its onset during service.  His service treatment records do show multiple episodes of increased blood pressure, particularly when being treated for painful orthopedic complaints.  On January 7, 1985, he had reported for dental treatment, at which time his blood pressure was noted to be 140/100.  He also noted that he had blurred vision and headaches.  No history of hypertension was noted.  Another blood pressure reading taken was 142/92.  The assessment was labile hypertension.  At his discharge examination, his blood pressure was 140/100 and the assessment was of questionable hypertension.

Post-service, the Veteran was treated by private physicians between 1985 and 1998.  His blood pressure ranged between 106-130/80-92, although there was reading of 150/100 on April 17, 1998.  A private examiner noted on December 24, 1998 that the Veteran had developed hypertension a few months before.

VA outpatient treatment records developed between 2005 and 2007 include a diagnosis of hypertension.  On January 31, 2007, he reported episodes when he felt fatigued, and confused.  He would also experience blurring vision.  His blood pressure during the last such incident was 98/64.  He stated that his blood pressure usually ran between 110-teens/60's.  

The Veteran was afforded a VA examination in February 2008.  The examiner commented that the Veteran had been placed on Tenorum in service.  However, between the 1985 service separation until 1998, the Veteran had not been on any medication; he stated that he had not any health care access during this period.  He was placed on Atenolol in 1997, after a diagnosis of Grave's disease.  The examiner, after reviewing the claims folder, diagnosed hypertension, which was found to be unrelated to his service.  The examiner noted that the Veteran had had a few elevated blood pressure readings, especially while being seen for painful musculoskeletal complaints.  However, the majority of his readings were within normal limits.  It was further commented that, at the time of the hypertension diagnosis, the Veteran had still not  met the diagnostic criteria, that is, persistent elevated readings over a 3-day period.  His blood pressure four months after service, without medication, was normal.  He had not met the diagnostic criteria until 1998.

After a careful review of the evidence of record, the Board finds that entitlement to service connection for hypertension has not been established.  There is no question that the Veteran currently suffers from hypertension, thus satisfying the criteria of the existence of a current disability.  However, the service treatment records do not show a definitive diagnosis of hypertension.  Rather, as noted by the February 2008 VA examiner, the Veteran had brief elevated readings that occurred mostly when he was being treated for painful musculoskeletal conditions.  The examiner noted that the Veteran had not met the diagnostic criteria for hypertension in service; these criteria were not met until 1998, after the diagnosis of Grave's disease.  It was specifically noted that four months after separation from service, his blood pressure was within normal limits, thus clearly showing that hypertension to a compensable degree was not present within one year of his discharge from service.  Based upon this opinion, the Board cannot grant service connection for hypertension.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu, supra.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is certainly competent to testify as to his complaints, there is no evidence that he has the expertise to render an opinion as to whether he suffers from hypertension as a result of his service.  

In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Heart condition, to include as secondary to hypertension

The Veteran has claimed that he suffers from a heart condition that either developed in service or is related to hypertension.  His service treatment records make no reference to any cardiac complaints and routine electrocardiograms (ECGs) conducted in October 1983 and October 1984 were normal.  At the time of his January 1985 separation examination, he made no complaints about his heart.  The objective examination noted that his cardiovascular system was within normal limits, and a chest x-ray was negative.

Post-service private treatment records indicate that the Veteran had normal chest x-rays in March 1992, September 1994, and December 1995.  In 1998, he was diagnosed with Grave's disease.  Treatment records from January to April 1998 noted his complaints of noncardiac chest pain and questionably increased heart size.  He did have a regular rate and rhythm, with murmurs, rubs, or gallops.  In March 1998, the diagnosis was hypothyroid myopathy.

VA outpatient treatment records developed between 2005 and 2007, note that the Veteran suffered a myocardial infarction (MI) in February 2006.  Catheterization found 100 percent occlusion in the right coronary artery; he subsequently underwent a coronary artery bypass graft.

VA examined the Veteran in February 2008.  His 2006 MI and bypass graft surgery were noted.  At the time of this examination, he complained of sternal pain related to the incision that was now resolving.  The assessment was coronary artery disease, the cause of which was noted to be multifactorial.  It was felt to be due to obesity, a sedentary lifestyle, and increased lipids.  It was commented that his hypertension only played a minor role in the development of his coronary artery disease because this disorder had been under good control since 1998.

After a careful review of the evidence of record, it is found that entitlement to service connection for a heart condition has not been established.  There is no question that the Veteran suffers from a current disability; coronary artery disease was diagnosed in 2006 (while there were complaints of "chest pain" in 1998, this was determined to be noncardiac in nature).  However, there is no indication of any cardiac complaints in service and no coronary disease was found while he was on active duty.  In fact, the service treatment records are completely silent as to any cardiac issues, and his cardiovascular system was within normal limits at the time of his discharge from service.  Therefore, the record does not show the presence of any disease or injury in service to which to attribute his recently diagnosed coronary artery disease.  Thus, the critical element of in-service occurrence has not been met in this case.  Moreover, the VA examination in February 2008 attributed the onset of this disease to the Veteran's obesity, a sedentary lifestyle, and increased lipids, none of which were noted in the service treatment records.  Hypertension was noted to be a minor contributing disorder; however, as noted above entitlement to hypertension has not been established.  As a consequence, a finding of entitlement to service connection for coronary artery disease as secondary to hypertension cannot be made.  See 38 C.F.R. § 3.310(a) & (b).

As previously noted, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu, supra.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is certainly competent to testify as to his complaints, there is no evidence that he has the expertise to render an opinion as to whether he suffers from coronary artery disease as a result of his service.  

In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990

Erectile dysfunction, to include as secondary to hypertension

The Veteran's service treatment records contain no mention of any complaints of, or treatment for, erectile dysfunction.  His January 1985 separation examination also made no reference to this disorder, and the objective examination was within normal limits.

Post-service, the Veteran had an episode of post-coital chest pain.  He was noted to now have decreased sexual activity, which the physician felt was probably secondary to a fear of sex following an episode of post-coital chest pain.  In April 2000, he was seen by an endocrinologist, which revealed his complaints of erectile dysfunction since October 1997.  His testosterone levels were noted to be normal.  It was opined that the erectile dysfunction may have been related to depression.

VA treatment records developed between 2005 and 2007, noted that the Veteran was being treated for erectile dysfunction, which he stated had been present since 1998.  He had co-morbidities for the development of erectile dysfunction, including hypogonadism, hypothyroidism, coronary artery disease, and obesity.  In February 2007, the erectile dysfunction was attributed to general coronary artery disease.

The Veteran was afforded a VA examination in February 2008.  The examiner referred to the Veteran's 1997 diagnosis of Grave's disease, with decreased sexual potency.  In 2000, he had reported erectile dysfunction since 1997.  In April 1998, he developed a fear of sex after an episode of post-coital chest pain.  He was also noted to have decreased testosterone levels that responded well to patches. The Veteran stated that he was currently unable to have an erection, noting that the testosterone patches had not helped this problem.  The examiner opined that the diagnosed erectile dysfunction was not related to any head trauma he may have sustained in service, noting that if it were related to such a trauma, it would have manifested shortly after the trauma, not some 30 years later (the head trauma occurred in 1966).  The erectile dysfunction first occurred at about the same time that the Veteran developed hypertension; this was felt to be the most likely cause of his dysfunction.  

After a careful review of the evidence of record, it is determined that entitlement to service connection for erectile dysfunction has not been established.  Initially, there is no indication that this disorder was present in service.  The Veteran's service treatment records make no reference to erectile dysfunction.  Therefore, there is no evidence of in-service incurrence.  Evidence of a current disability has been established; however, there is no evidence of any in-service disease or injury to which to relate this disorder.  Rather, the February 2008 VA examiner noted that the erectile dysfunction was not found until 1998, at approximately the same time that he was found to have hypertension; therefore, the examiner had opined that the hypertension was the likely cause of the erectile dysfunction.  As noted above, however, service connection for hypertension has not been established.  As a consequence, a finding of entitlement to service connection for erectile dysfunction as secondary to hypertension cannot be made.  See 38 C.F.R. § 3.310(a) & (b).

As previously noted, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu, supra.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran is certainly competent to testify as to his complaints, there is no evidence that he has the expertise to render an opinion as to whether he suffers from erectile dysfunction as a result of his service.  

In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (19

Insomnia, to include as secondary to a head trauma

The Veteran has asserted that he suffers from insomnia that either had its onset in service, or that is related to a head trauma sustained in 1966.  His service treatment records make no reference to any complaints of, or treatment for, insomnia.  The January 1985 discharge also made no reference to this disorder.

Following service, the Veteran was seen by an endocrinologist for hypothyroidism.  At that time, his complaints included insomnia versus the increased need for sleep.  VA outpatient treatment records developed between 2005 and 2007 noted that, in April 2006, following his coronary bypass graft, he had developed a cough that kept him up at night.  This cough eventually resolved.  A private examiner in October 2007 from whom he was receiving treatment for Grave's disease, referred to complaints of hypersomnia, not insomnia.  The Veteran stated that he could sleep 18 hours a day.  A November 2007 VA treatment report noted complaints of poor sleep, which his wife stated had been present since a 1974 head injury.

After a careful review of the evidence of record, it is found that entitlement to service connection has not been established.  Significantly, there is no suggestion that insomnia was present in service; thus a critical element of service connection, in-service incurrence of a disease or injury, has not been established in this case.  Moreover, there is no current diagnosis of insomnia of record.  In fact, the evidence suggests that the Veteran has experienced hypersomnia and fatigue since his coronary bypass graft surgery.  While the Veteran and his wife believe that he has had insomnia related to an in-service head injury, the fact remains that insomnia has never been diagnosed.  The cornerstone of any claim of service connection requires the existence of a current disability.  Without proof of a current disability, there can be no valid claim.  See Brammer, supra.  

As noted, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu, supra.  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the Veteran and his wife are certainly competent to testify as to his complaints, there is no evidence that  either he or his wife have the expertise to render an opinion as to whether he suffers from insomnia as a result of his service, to include any in-service head trauma.  

In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (19


ORDER

Entitlement to an initial compensable evaluation for a left scrotal mass is denied.

Entitlement to service connection for a bilateral hand disorder is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for left thumb injury residuals is denied.

Entitlement to service connection for a cervical spine DJD is granted.

Entitlement to service connection for left ankle sprain residuals is denied.

Entitlement to service connection fro right leg fracture residuals/pain is denied.

Entitlement to service connection for the residuals of mumps is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart condition, to include as secondary to hypertension, is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for insomnia, to include as secondary to a head trauma, is denied.


REMAND

The Board has determined that a remand is needed in this case.  While the delay is regrettable, it is deemed necessary in order to fairly decide the merits of the Veteran's claims.

The Veteran has claimed that he is entitled to a compensable evaluation for the residuals of the injury to the right gastrocnemius muscle.  According to DC 5312, this muscle affects dorsiflexion and extension of the toes, as well as stabilization of the affected arch.  A noncompensable evaluation is awarded when there is slight impairment; 10 percent requires moderate impairment; 20 percent requires moderately severe impairment; and 30 percent requires severe impairment.

VA examined the Veteran in February 2008 and August 2010.  These examinations merely referred to the presence of muscle atrophy.  Both examinations failed to address the functional impairment resulting from the muscle atrophy; specifically the affect it has upon dorsiflexion/extension of the toes and on stabilization of the arch.  These deficiencies must be addressed before the Board can determine whether an increased disability evaluation is warranted.

The Veteran has also requested that service connection be awarded for the residuals of a head trauma that occurred on active duty.  The service treatment records indicate that the Veteran had sustained head trauma in January 1966, which caused a "separation of the saggital suture;" that is, a separation of the fibrous connective tissue between the two parietal bones of the skull.  In other words, a skull fracture, for which he was hospitalized for seven days.  The VA examiner in the January 2009 VA examination addendum, while noting the saggital suture separation, characterized the injury as a "mild" head trauma.  The characterization appears to be inconsistent with the description in the contemporaneous treatment records.  As a consequence, the opinion provided, which found no relationship between the cognitive complaints identified by the examiner and the in-service head trauma, appears to be of questionable value.  The Board finds that another VA examination, that clearly reviews the service treatment records, would be helpful in ascertaining whether the Veteran suffers from any residuals, to include, but not limited to, cognitive impairments, as a result of the January 1966 head trauma.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be requested to provide information as to all VA and non-VA health care providers from whom he has sought treatment for either the residuals of the gastrocnemius injury and any head trauma residuals since 2007.  Once the information has been received, obtain all identified records (not already of record) and associate them with the claims folder.  All efforts to obtain VA records will continue until it is reasonably certain that further attempts to obtain them would be futile.  In regard to all records sought, the Veteran and his representative must be provided the following information: (1) the identity of the records VA could not obtain; (2) an explanation of the efforts VA made to obtain the records; (3) a description of any further action VA will take regarding the claim; and (4) notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(4)(e)(i-iv) (2011).

2.  Afford the Veteran an examination by a qualified examiner of the right gastrocnemius muscle injury in order to ascertain the current nature and degree of severity of this disability.  The examiner must review the entire claims folder in conjunction with the examination, and must note that such a review was undertaken in the examination report.  The examiner should specifically note the affect that this injury has on dorsiflexion/extension of the toes and on stabilization of the arch.  The examiner must indicate whether the muscle injury residuals cause slight, moderate, moderately severe, or severe impairment.  All special tests and examinations deemed necessary to fully evaluate the Veteran's disability must be undertaken.  A complete rationale for all conclusions made must be provided.

3.  Afford the Veteran an examination by a qualified examiner in order to ascertain whether the Veteran currently has any residuals of the head trauma sustained in service in 1966, to include, but not limited to, cognitive impairments.  The examiner must review the entire claims folder in conjunction with the examination, and must note that such a review was undertaken in the examination report.  A complete rationale for all opinions rendered must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause  the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examinations, the record must indicate whether the notification letter was returned as undeliverable.

5.  Once the above-requested development has been completed, the Veteran's claims of entitlement to a compensable evaluation for gastrocnemius muscle injury residuals and entitlement to service connection for residuals of a head trauma must be readjudicated.  If any part of the claim remains denied, the Veteran and his representative must be provided with an appropriate Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOY A. MCDONALD	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


